         Case 1:20-cv-03340-MKV Document 35 Filed 05/29/20 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
                                                                           DATE FILED: 5/29/2020
 STAR FABRICS, INC.,

                             Plaintiff,
                                                                 1:20-cv-3340 (MKV)
                      -against-
                                                                        ORDER
 BURLINGTON STORES, INC. et al.,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of the parties’ letter stating that they have reached a settlement in

principle [ECF #34]. Accordingly, IT IS HEREBY ORDERED that the above-captioned action

is discontinued without costs to any party and without prejudice to restoring the action to this

Court’s calendar if the application to restore the action is made by July 14, 2020. If no such

application is made by that date, today’s dismissal of the action is with prejudice. See Muze, Inc.

v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004). IT IS FURTHER ORDERED

that the deadline for the parties to file their joint letter and Proposed Case Management Plan is

adjourned sine die.

SO ORDERED.
                                                      _________________________________
Date: May 29, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                 1
